Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Status of Application and Claims
Claims 1, 3-5, 9-10, 12-14, 18-19 and 21-26 are pending.
Claims 2, 7-8, 16-17 and 20 were cancelled in the Applicant’s filing on 11/20/2020. 
Claims 1, 10, 19 and 21-26 were amended or newly added in the Applicant’s filing on 11/20/2020.
This office action is being issued in response to the Applicant's filing on 11/20/2020 and 1/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 9-10, 12-14, 18-19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a system executing instructions to:
receive, via a communication network, a first identification signal from a mobile device associated with a user;
determine, based on the identification signal, a first physical location of the mobile device in relation to the financial service provider device;

based on the first physical location of the mobile device, establish a connection, over the communication network, with the mobile device;

If the financial service provider device receives an identification signal from the mobile device, the financial service provider device has established a connection with the mobile device. The communication of the identification signal is the establishment of a connection.
Claims 10 and 19 have similar issues.
Claim 3 recites a system “wherein the financial service provider device is an automated teller machine (ATM), and the transaction request specifies a cash withdrawal amount.”
There is a lack of antecedent basis for “the transaction request.” Antecedent basis was deleted in the last iteration of claim amendments.
Claim 12 has similar issues.
Claim 4 recites a system “wherein the indication to the financial service provider device causes the ATM to automatically dispense cash corresponding to the transaction amount when the transaction is authorized.”
There is a lack of antecedent basis for “the indication.” Antecedent basis was deleted in the last iteration of claim amendments.
Claim 9, 13 and 18 have similar issues.
Appropriate correction is requested. 

Claim Interpretation
Claim 1 recites a system executing instructions to:
determine, based on the second physical location, whether the user is within a second range of distances from the financial service provider device;
in response to determining that the user is in the queue and is within the second range of distances, provide information to the mobile device to prompt the user to initiate a transaction while the user is in the queue;

The claim recites detecting a first physical location of the user, comparing that first location against a first range of distances, and affirmatively determining that the first location is within a first range of distances.
The claim recites determining “whether the user is within a second range of distances” and that an action would be performed “in response to determining that the user … is within the second range of 
As written, there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claims 10 and 19 have similar issues.
Similarly, Claim 4 recites a system executing instructions to cause the ATM to automatically perform the transaction when the transaction is authorized.
Claim 10 has similar issues.
Similarly, Claim 21 recites a computer-readable medium instructing a processor to “provide an indication to the financial service provider device to perform the transaction based on the determination that the user is first in the queue.”
Claims 23 and 25 have similar issues.
Similarly, Claim 22 recites a computer-readable medium instructing a processor to “if the authentication data received from the user authenticates the transaction, authorize the transaction based on a determination that the authentication data authenticates the transaction.
Claims 24 and 26 have similar issues.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 9-10, 12-13, 18-19, 21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ricci (US PG Pub. 2008/0109375).
Regarding Claim 1, Ricci discloses a system for transacting at a financial service provider device (system associated with the facility, such as an ATM), comprising:
one or more memory devices storing instructions; and one or more processors configured to execute the instructions to: 
receive, via a communication network, an identification signal from a mobile device associated with a user;
determine, based on the identification signal, a first physical location (first position) of the mobile device (PDA) in relation to the financial service provider device (ATM). (see fig. 5A; para. 54);
based on the first physical location (first position) of the mobile device, establish a connection (communication with ATM) over the communication network, with the mobile device (see para. 63);
determine whether the user is in a queue waiting for use of the financial service provider device (ATM) based on comparing the first physical location (first position) to a a first range of distances (first predetermined distance) from the financial service provider device (ATM). (see fig. 5A; para. 54 and 90);
determine that the user is in the queue. (see fig. 5A);
receive, via the communication network, a second identification signal from a mobile device associated with a user. (see para. 29);
determine, based on the second identification signal, a second physical location (second position) of the mobile device in relation to the financial service provider device. (see para. 29); 
determine, based on the second physical location (second position) whether the user is within a second range of distances from the financial service provider device (change of position directionally toward the ATM). (see para. 88 and 90); and
in response to determining that the user is in the queue and is within the second range of distances, provide information to the mobile device to prompt the user to initiate a transaction while the user is in the queue (prompts the user as to whether he or she desires to execute the recently prepared transaction). (see para. 56-57 and 90);
receive transaction data (affirmation) associated with a transaction request received from the mobile device, the transaction data including a user identifier (user and/or account information). (see fig. 6A and 6B; para. 56);
determine, based on the identification signal, a second physical location of the mobile device (position of the PDA) in relation to the financial service provider device, and determine that the user is first in the queue based on the second physical location. (see para. 56 and 83); and
provide an indication to the financial service provider device to perform the transaction based on the determination that the user is first in the queue. (see para. 9 and 83).
Regarding Claim 3, Ricci discloses a system wherein the financial service provider device is an automated teller machine (ATM) and the transaction request specifies a cash withdrawal amount (request to withdraw a fixed amount of cash). (see para. 55).
Regarding Claim 4, Ricci discloses a system wherein the indication to the financial service provider device causes the ATM to automatically perform the transaction when the transaction is authorized. (see para. 70).
Regarding Claims 9-10, 12-13 and 18-19, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 23, Ricci discloses a system configured to:
receive transaction data associated with a transaction request received from the mobile device, wherein the transaction data includes a user identifier (account number). (see para. 52); and
provide an indication to the financial service provider device to perform the transaction based on the determination that the user is first in the queue (relatively close to the ATM to ensure that any resultant cash disbursement is made to an authorized user). (see para. 83).
Regarding Claims 21 and 25, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as in Claims 1 and 10, and in further view of Grigg ‘536 (US PG Pub. 2014/0156536).
Regarding Claim 5, Ricci does not explicitly teach a system wherein the financial service provider device is located in a financial service provider branch (i.e. office) location, although the location of the financial service provider device is a financial service provider location. 
Regardless, Grigg ‘536 discloses a system wherein the financial service provider device is located in a financial service provider branch location. (see para. 30).
It would have been obvious to one of ordinary skill to have modified Ricci to locate the financial service provider device in a financial service provider branch location, as disclosed by Grigg ‘536, as it is standard and conventional in banking to locate such devices within branch locations. 
Regarding Claim 14, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as in Claims 1, 10 and 19, and in further view of Hirson (US PG Pub. 2011/0213671).
Regarding Claim 24, Ricci discloses a system configured to:
determine an authentication tier level associated with the transaction, the tier level indicating a number of different data security points (e.g. account number and PIN) to be verified to authenticate the transaction. (see fig. 4B; para. 52
prompt the user to provide authentication data to verify each data security point for the determined tier level to authenticate the transaction. (see fig. 4B; para. 52); and
receive authentication data associated with the user from the mobile device, the authentication data being provided by the user operating the mobile device and without 
Ricci does not teach a system wherein a higher transaction amount requires the user to provide more authentication data.
Hirson discloses a system configured to:
determine an authentication tier level associated with the transaction, the tier level indicating a number of different data security points (security measures) to be verified to authenticate the transaction. (see para. 329 and 332); and
prompt the user to provide authentication data to verify each data security point for the determined tier level to authenticate the transaction, wherein a higher transaction amount requires the user to provide more authentication data (multiple security measures are used together for certain requests, such as the amount of a request is above a threshold). (see para. 329).
It would have been obvious to one of ordinary skill to have modified Ricci to incorporate more security for larger transaction amounts, as disclosed by Hirson, thereby ensuring that the security of a transaction was proportionate to the value of the transaction.
Regarding Claims 22 and 26, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 

§102/103 Rejection
The Applicant argues that the previously asserted prior art (Ricci) does not teach or suggest the claimed invention.
Specifically, the Applicant argues:
Claims 1, 10, and 19 recite establishing a connection based on determining that a physical location of a mobile device. For example, the claims recite that an ATM may establish a connection based on determining that the mobile devices is near the ATM. The claims reciting performing this function based on an identification signal received 

In contrast, Ricci first connects to all devices, irrespective of distance. That is, in contrast to the present claims, Ricci does not establish a connection based on the first physical location of the mobile device. Instead, Ricci establishes connections with all available mobile devices and then determines the positions of those mobile devices. Ricci, paras. [0056] (“In step 602, either contemporaneous to the data entry, or at a later, more convenient time, wireless communications are established between the ATM 100 and the PDA 300.... If the user responds in the affirmative, the ATM transaction routine 408, in step 606, acquires information relating to the position of the PDA300 from the GPS receiver 312.”). see Arguments, pp. 9-10.

The Examiner respectfully disagrees.
Claim 1 recites:
determine, based on the identification signal, a first physical location of the mobile device in relation to the financial service provider device;
based on the first physical location of the mobile device establish a connection over the communication network, with the mobile device;
determine whether the user is in a queue waiting for use of the financial service provider device based on comparing the first physical location to within a first range of distances from the financial service provider device; 

In the claimed invention, if the mobile device is communicating the first physical location to financial service provider device via an identification signal, a connection has already been established between the mobile device and the financial service provider device. The communication of the identification signal is the connection between the devices. 
Examiner notes that such an interpretation also creates a §112, 2nd paragraph, issue. Basically, it’s a chicken and the egg situation. If a connection is formed via communication of the identification signal then a connection has been established before the determination whether to establish a connection between the two devices has been made.
Additionally, there is nothing in the claims that a connection is only formed based upon the mobile device being near the financial service provider device or only a certain distance from the financial service provider device. As written, a connection is established based upon the first physical location of the mobile device (i.e. irrespective of distance as in Ricci) not its physical location in comparison with the physical location of the financial service provider device. 
In the claimed invention, the distance between the mobile device and the financial service provider device is determined in a later method step after the connection has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         May 22, 2021